Citation Nr: 0637983	
Decision Date: 12/06/06    Archive Date: 12/19/06

DOCKET NO.  01-05 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the calculated amount of $2,130, to include whether the 
overpayment was properly created.


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from February 1945 to April 
1946.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a February 2001 decision by the 
Committee on Waivers and Compromises (Committee) of the San 
Juan, Puerto Rico Regional Office (RO).

The calculated amount of the overpayment as considered by the 
Committee was $2,130.  That amount has already been recouped 
in full.  However, in accordance with Franklin v. Brown, 5 
Vet. App. 190, 193 (1993), the Board will consider a waiver 
of the recovery of the entire overpayment.  See 38 C.F.R. 
§ 1.967 (if waiver is granted for debt that has been 
collected, the waived amount will be refunded).


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The creation of the overpayment was due to the receipt of 
Social Security benefits by the veteran's spouse.

3.  The veteran was at fault for not notifying VA immediately 
of the monthly amount of Social Security benefits his spouse 
had received, beginning in January 2000.

4.  The veteran received pension to which he was not entitled 
due to his spouse's receipt of Social Security benefits, and 
failure to collect the overpayment would cause unjust 
enrichment.

5.  The veteran's reliance on VA benefits did not result in 
relinquishment of another valuable right.

6.  Recoupment of the overpayment would not defeat the 
purpose of the pension program.

7.  The veteran's income, with consideration of the cost of 
life's basic necessities, is sufficient to permit repayment 
of the indebtedness without resulting in undue financial 
hardship, and repayment of the indebtedness would not be 
inequitable.  


CONCLUSION OF LAW

Recovery of the overpayment in the amount of $2,130 would not 
violate the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the United 
States Court of Appeals for Veterans Claims (Court) has held 
that the notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) pertain to chapter 51 of 
title 38, U.S. Code, and not to the statute at issue in this 
appeal-chapter 53 of title 38, which contains its own notice 
provisions. Thus, the Court held that VCAA does not apply in 
waiver cases.  See Lueras v. Principi, 18 Vet. App. 435 
(2004); see also Barger v. Principi, 16 Vet. App. 132 (2002).

I.  Factual Background

In 1996, the veteran applied for VA pension benefits.  In 
April 1997, the RO granted entitlement to non-service-
connected pension benefits, and notified the veteran that he 
had been awarded VA disability pension benefits effective 
September 1996.  At that time, the RO also informed the 
veteran of his responsibilities as a pension recipient, and 
that he should promptly inform VA of any changes in his 
income.

According to information received from the Social Security 
Administration (SSA) in June 2000, the veteran's spouse had 
been in receipt of Social Security benefits since December 
1999.  Based on this information, in a November 2000 letter, 
the RO informed the veteran that VA would retroactively 
reduce his pension benefits effective January 1, 2000, the 
date his spouse began receiving those benefits.  That letter 
also notified the veteran that an overpayment may have been 
created, and that he would be notified shortly of the exact 
amount of the overpayment.

In December 2000, the veteran submitted a request for a 
waiver of recovery of the overpayment.  Thereafter, in 
January 2001, the veteran submitted a financial status report 
in which he indicated that his monthly income was $632, and 
his spouse's monthly income was $213; and that his total 
monthly expenses were $1,020.  Records reflect that the 
veteran cancelled his February 22, 2001 hearing before the 
Committee.

In February 2001, the Committee considered the veteran's 
request for a waiver of indebtedness based on the evidence of 
record.  The Committee made a specific determination that 
there was no fraud, misrepresentation, or bad faith on the 
veteran's part with respect to the creation of the 
overpayment at issue.  The Committee further determined that 
recovery of the overpayment of VA pension benefits in the 
amount of $2,130 would not be a financial hardship, as the 
veteran's financial status report showed $300 in monthly 
medical expenses, for which the veteran would otherwise be 
reimbursed, as in past years, once he filed a claim for 
reimbursement; hence, his income would likely increase during 
the next 2 to 8 months.  The Committee denied the veteran's 
request for a waiver of recovery of the overpayment, and 
notified the veteran either to pay the debt directly or to 
have his benefits withheld.

In March 2001, the veteran requested that VA collect the 
overpayment from the amount of reimbursed medical expenses 
that was owed him for the year 2000.

In May 2001, the veteran contended that a denial of the 
waiver of recovery of the overpayment would, indeed, cause a 
financial hardship.  He contended that the reimbursed medical 
expenses should not be considered as income because that 
money is spent yearly for medicines, and is not available as 
additional income.

In May 2003, the veteran confirmed that his spouse was still 
receiving disability benefits.

An audit in May 2003 revealed how the overpayment was created 
in terms of periods and rates entitled.  For the period from 
January 1, 2000, to October 31, 2000, the veteran should have 
received monthly benefits of $214 for a total of $2,140.  
Records show that he received $427 monthly for a total of 
$4,270.  The difference in the total amounts is the 
calculated amount of the overpayment-$2,130.

In June 2003, the veteran reported that he did not have a 
copy of his medical expense report for the year 2000.  The 
claims file contains neither a copy of the report, nor any 
indication that VA had received the report.

In December 2004, the veteran was given the opportunity to 
complete and submit a new medical expense report for the year 
2000, for purposes of reducing the amount of the overpayment.

In April 2006, the veteran responded that he had no other 
information or evidence to give VA to substantiate his claim.

II.  Analysis

Pension is a benefit payable by VA to veterans of a period of 
war because of disability.  Basic entitlement exists if, 
among other things, the veteran's income is not in excess of 
the applicable maximum pension rate specified in 38 C.F.R. 
§§ 3.3(a)(3), 3.23; 38 U.S.C.A. § 1521(a). The maximum annual 
rate is periodically increased from year to year.  38 C.F.R. 
§ 3.23(a).

Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received unless specifically excluded. 38 C.F.R. § 3.271(a).  
Medical expenses in excess of 5 percent of the maximum annual 
pension rate may be excluded from an individual's income for 
the same 12-month period to the extent they were 
unreimbursed. 38 C.F.R. § 3.272(g)(1)(iii).

A.  Validity of Overpayment

The veteran has received pension benefits since 1996.  For 
the period from January 1, 2000, to October 31, 2000, he was 
paid pension benefits on the basis of $6,642 countable 
income, when in fact his spouse received additional monthly 
income of $213.  Thus, effective January 1, 2000, the RO 
properly reduced the veteran's pension, and declared an 
overpayment of $2,130 for that ten-month period.  Because the 
veteran was paid VA pension benefits for the period from 
January 1, 2000, to October 31, 2000, to which he was not 
entitled, the overpayment of $2,130 was properly created.  
38 C.F.R. § 3.660 (2006).

B.  Waiver of Recovery of Overpayment

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 2002), the 
Board must determine whether recovery of the indebtedness 
would be against equity and good conscience, thereby 
permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2006). The pertinent regulation 
provides that the standard of "equity and good conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a).  

The elements of equity and good conscience are as follows:  
(1) fault of debtor-where actions of the debtor contribute 
to creation of the debt; (2) balancing of faults-weighing 
fault of debtor against VA fault; (3) undue hardship-whether 
collection would deprive debtor or family of basic 
necessities; (4) defeat the purpose-whether withholding of 
benefits or recovery would nullify the objective for which 
benefits were intended; (5) unjust enrichment-failure to 
make restitution would result in unfair gain to the debtor; 
(6) changing position to one's detriment-reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of VA.  After consideration of the 
record, the Board finds that the veteran was at fault for not 
notifying the VA immediately of the monthly amount of Social 
Security benefits his spouse received beginning in January 
2000.  The RO had requested this information from the veteran 
on numerous occasions.  VA bears no portion of fault in the 
creation of the indebtedness.

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the veteran had received benefits 
to which he was not entitled because he failed to report his 
spouse's monthly Social Security income, which made his 
income level greater, and as such, would cause unjust 
enrichment to the debtor.  The Board notes that there is no 
indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

As to whether recovery of the overpayment would defeat the 
purpose for which the benefits were intended, this has not 
been demonstrated.  The purpose of pension benefits is to 
supplement the veteran's income, once the criteria for such 
nonservice-connected pension are met.  When the veteran's 
spouse began receiving income from other sources, pension 
benefits were supposed to be reduced.  Thus, recovery of the 
overpayment would not be self-defeating but would rather 
affirm the intended purpose of the pension award as 
understood by all parties involved.

The Board has also considered whether recovery of the 
overpayment would cause undue financial hardship.
  
In this case, the veteran had submitted yearly medical 
expense reports of varying amounts in December 1997, December 
1998, December 1999, and December 2001.  While a financial 
status report completed by the veteran in January 2001 showed 
average monthly medical expenses of $300, there is no 
evidence in the claims file of a medical expense report for 
the year 2000.  On more than one occasion, and most recently 
in December 2004, the veteran had been given an opportunity 
to submit a medical expense report for the year 2000; he has 
not done so.  Deductible expenses reported at any time may 
reduce the amount of the overpayment. VA ADJUDICATION 
PROCEDURE MANUAL (M21-1), Part IV, 16.30(b). 

A finding of financial hardship is justified if the 
collection of the indebtedness would deprive the veteran of 
food, clothing, shelter, or other basic necessities.  In this 
case, both the RO and the veteran indicate that the total 
amount of the overpayment has already been recouped from 
reimbursed medical expenses reported for the years 2002 and 
2003.  While the veteran argued that reimbursed medical 
expenses should not be counted as income, the RO indicated 
that the veteran had received the highest amount of pension 
he was eligible to receive because of such recurring medical 
expenses.  In this case, there is no showing that collection 
of the indebtedness had deprived, or would deprive the 
veteran of basic necessities, including medicines.  Hence, 
recovery of the overpayment had not, or would not cause undue 
financial hardship.

For these reasons, waiver of recovery of the overpayment of 
VA improved pension benefits in the calculated amount of 
$2,130 is denied.  38 U.S.C.A. § 5302(a) (West 2002); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2006).


ORDER

Entitlement to waiver of the recovery of an overpayment of VA 
improved pension benefits, in the calculated amount of $2,130 
is denied.



____________________________________________
J. E. DAY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


